      Case 8:17-cv-02968-DKC Document 37-1 Filed 05/13/19 Page 1 of 6


Jose Santos AMAYA DIAZ                      UNITED STATES DISTRICT COURT
      Plaintiff                             FOR THE DISTRICT OF MARYLAND

       v.                                   CIVIL DOCKET

PHO EATERY, INC. et al.                     8:17-CV-02968
     Defendants et al.


                       MEMORANDUM IN SUPPORT OF
                MOTION TO APPROVE SETTLEMENT AGREEMENT

I.     FACTS RELATING TO LITIGATION AND SETTLEMENT

       Plaintiff Jose Santos Amaya Diaz sued, inter alia, Defendants Pho Eatery and

Tim Do, alleging violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §201

et. seq. and the Maryland Wage and Hour Law and Wage Payment and Collection

Law (Md. Code, Lab & Empl., §3-401 et. seq. and 3-501 et seq.).

       After some motions practice, extended discovery and two scheduled

settlement conferences, the parties reached an agreement to settle the matter,

creating a recordation of proposed terms in camera with the assistance the

Honorable Charles Day on April 5, 2019 at the scheduled settlement conference of

that date. All counsel thank Judge Day for his efforts in support of the resolution of

this matter.

       Defendants raised the following disputed issues: 1) precisely how many hours

and weeks Plaintiff worked during the relevant period; 2) the effective hourly rate for

Plaintiff as calculated over the disputed hours; 3) the lack of strict uniformity in hours

over the roughly 18-month period from approximately July 1, 2015 until early January

2017, 4) the issue of whether the Maryland Wage Payment and Collection law

applied to Plaintiff’s claims, and, if so, whether wages had been withheld as a result

of a bona fide dispute with the meaning of the Maryland Wage Payment and
         Case 8:17-cv-02968-DKC Document 37-1 Filed 05/13/19 Page 2 of 6



 Collection Law; 5) whether Defendants acted willfully or recklessly of their obligations

 under the FLSA; and 6) whether the Defendants had acted reasonably and in good

 faith for purposes of potential defenses to a liquidated damages claim, under the

 FLSA and its Portal-to-Portal Act provisions and 7) whether Plaintiff may have been

 exempt as an “executive employee” under applicable case law and regulations.

          Plaintiff alleged that he was paid during the relevant period an hourly rate of

 $10.00 but was never paid overtime during the relevant period of 18 months, i.e. 78

 weeks at 60 hours/week, yielding an alleged shortfall of $5.00/hour, 20 hours/week for

 78 weeks or $7800.00 before liquidated damages or exemplary damages. Plaintiff

 denies that his work was exempt from the FLSA overtime provisions as “executive”

 work, and denies that he functioned as an “executive” at any time of his employment

 at Defendants’ Vietnamese restaurants.

          Defendants and Plaintiff have disputes that implicate direct evidence, the

 inferences to be drawn from that evidence and the legal conclusions to be drawn from

 that evidence and those inferences – questions of fact, law and mixed questions of

 each.

         After substantial negotiations, the parties reached a settlement whereby

Plaintiff would receive from Defendants $11,000.00 in four monthly payments,

$2,000, $2,000, $2,000.00 and $5,000.00 and Jezic & Moyse, LLC, his legal

counsel would receive as a fifth monthly payment from Defendant out of pocket

cost reimbursement in the amount of $1,356.63 for service of process, deposition

transcripts and this Court’s filing fee. While Jezic & Moyse would be entitled to

request a legal fee award in the event of a successful outcome, Jezic & Moyse is




                                               2
        Case 8:17-cv-02968-DKC Document 37-1 Filed 05/13/19 Page 3 of 6



waiving the entirety of its claim for fees in the interest of judicial economy and

under Maryland Attorneys’ Rules of Professional Conduct ethics Rule 6.1

(hortatory obligation to perform pro bono work.) Defendants have paid the first

$2,000.00 installment due May 1.

       Mr. Amaya Diaz would receive, under this settlement proposal, $11,000.00

in gross pay – more than the value of his base unpaid overtime but less than the

full value of the gross pay plus liquidated double damages.

       Counsel for the Plaintiff believes that the settlement was negotiated in an

arms-length fashion and that is fair and reasonable given the multiple bona fide

disputes noted above of both fact and law.

II.    LEGAL STANDARDS

A.     The Settlement Agreement Is A Fair and Reasonable Resolution of
       Bona Fide Disputes

       In a settlement of a claim under the Fair Labor Standards Act:

               The settlement must ‘reflect [ ] a fair and reasonable
               resolution of a bona fide dispute over FLSA provisions,’
               which includes a finding with regard to: (1) whether there
               are FLSA issues actually in dispute, (2) the fairness and
               reasonableness of the settlement in light of the relevant
               factors from Rule 23, and (3) the reasonableness of the
               attorney’s fees if included in the agreement.

 Duprey v. The Scotts Co., LLC, 30 F. Supp. 3d 404, 408) (D. Md. 2014). As Judge

 Grimm of this Honorable Court noted.

                “These factors are most likely to be satisfied where there is
                an ‘assurance of an adversarial context’ and the employee
                is represented by an attorney who can protect [his] rights
                under the statute. Id.

        Here, a bona fide dispute exists over precise calculation of time, pay and




                                              3
       Case 8:17-cv-02968-DKC Document 37-1 Filed 05/13/19 Page 4 of 6



exemption under the executive exemption. Defendants assert there is an issue of fact

whether or not they acted willfully or in reckless disregard of their obligations under

the FLSA, whether the they acted reasonably and in good faith for purposes of

potential defenses to the liquidated damages under the Portal-to-Portal Act, and

whether there was a bona fide dispute for purposes of enhanced damages under the

Wage Payment and Collection law. Specifically, Defendants maintain that Plaintiff

worked during the relevant period as a manager with supervisory authority over more

than two other kitchen workers, with the power to influence management’s decisions

about discipline and termination. Plaintiff denies this; this is a mixed question of fact

and law in this case.

       The parties contend that the settlement itself is fair and reasonable because

Plaintiff will receive 1.41 times his base overtime owed, exclusive of legal costs. In

Duprey, supra, Judge Grimm held in a somewhat similar case whereby the parties

engaged in informal discovery and then reached a settlement, that a settlement which

paid the Plaintiff approximately 60% to 80% of the back pay sought (depending on

how it was calculated) in the complaint exclusive of attorney’s fees was fair and

reasonable. Here Plaintiff is to receive approximately 141.02% of the base overtime

from the maximalist position in negotiations.

       Both counsel represent to the Court that they each have substantial

experience litigating employment law disputes including wage and hour disputes in

federal courts, and they believe the settlement is a mutually fair and reasonable one

involving extended, contentious negotiations made in good faith. For all these

reasons, counsel respectfully urge that this Court approve this settlement.




                                             4
       Case 8:17-cv-02968-DKC Document 37-1 Filed 05/13/19 Page 5 of 6



       B.     Legal Costs to be Reimbursed Are No Greater than Reasonable.

        Plaintiff’s counsel has waived all legal fees beyond advanced costs in this

 matter, conditional upon the acceptance of this proposed settlement. Jezic &

 Moyse, LLC, spent $400.00 to file this case with the Clerk of this Court. It spent

 $50.00 to serve Defendant Pho Eatery, Inc., by substituted service on SDAT. It paid

 deposition transcript bills to Epiq Court Reporting in the amount of $306.85 and to

 Planet Depos in the amount of $599.78. These costs were fair and reasonable,

 necessary for the orderly prosecution of the case and constitute no “self-dealing” by

 Jezic & Moyse.

        As noted above, Jezic & Moyse is waiving its fees under Rule 6.1 of the

 MARPC. While it entered the case with the intention of earning fees, it waives such

 fees accrued to date now in the interest of closure.

III.   CONCLUSION

       Your undersigned submit that the settlement agreement in this matter represents

a fair and reasonable compromise that satisfies the obligations regarding fundamental

fairness under the Fair Labor Standards Act.


       Respectfully submitted,
             /s/                                        /s/



       T. Bruce Godfrey #24596                     Mark Wemple
       2730 University Blvd West #604              1 Research Court #140
       Wheaton, MD 20902                           Rockville, MD 20850
       240-292-7200/240-292-7225                   240-360-2800/877-804-9980
       Attorney for Plaintiff                      Attorney for Defendants




                                            5
       Case 8:17-cv-02968-DKC Document 37-1 Filed 05/13/19 Page 6 of 6




                            CERTIFICATION OF SERVICE
       I hereby certify that a copy of this Memorandum has been delivered electronically
to counsel for all other parties through compliant filing through ECF on 13 May 2019
consistently with the Local Rules of this Court.
                                               /s/
                                        ____________________
                                        T. Bruce Godfrey




                                           6
